NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-3523-14T3

MARGARET BELL,

        Plaintiff-Appellant,

v.

RICHARD C. KLEIN, ESQUIRE,
RICHARD C. KLEIN, P.C., and
SPECTOR, GADON & ROSEN,

     Defendants-Respondents.
_________________________________

              Argued December 13, 2016 – Decided           July 11, 2017

              Before Judges Messano, Suter and Guadagno.

              On appeal from New Jersey Superior Court, Law
              Division, Camden County, Docket No. L-3121-
              12.

              Colleen Flynn Cyphers argued the cause for
              appellant (Levin Cyphers, attorneys; Ms.
              Cyphers, on the briefs).

              Jason S. Feinstein argued the cause for
              respondents   (Eckert,  Seamans,   Cherin   &
              Mellott, L.L.C., attorneys; Mr. Feinstein, of
              counsel and on the brief).

PER CURIAM

        Plaintiff Margaret Bell appeals the February 26, 2015 summary

judgment order, which dismissed her claims of legal malpractice
against defendants Richard C. Klein, Esq., Richard C. Klein, P.C.

(P.C.),    and   Spector,   Gadon   &   Rosen      (SGR)     (collectively,     the

defendants).     We affirm in part, reverse in part and remand.

                                            I.

       Bell   retained    Klein   and   his      P.C.   in   September   2005    to

represent her in a divorce action filed by her husband, Michael

Bell (husband).          Klein continued to represent            Bell after he

dissolved his P.C. on December 31, 2005 and became employed by

SGR.

       Bell and her husband were married for sixteen years.                      He

worked full-time in a family-owned business.                 She was employed in

the last few years of the marriage part-time as a realtor.                      The

divorce involved two parcels of real estate: the marital home in

New Jersey and another property solely in Bell's name in Florida.

A pendente lite order provided that Bell was to receive unallocated

support of $600 per week. Her husband was to pay certain household

expenses such as the mortgage, insurance and utilities on the

marital home, and Bell's car payment.1

       The couple was divorced by Dual Final Judgment of Divorce

with Stipulations (Final Judgment) on February 26, 2007.                        The

Final Judgment included their settlement agreement, and was signed



1
    This order was not included in the record.

                                        2                                 A-3523-14T3
by   both   parties   and    their   counsel.   The   parties   were   both

questioned under oath about their willingness to voluntarily enter

into the settlement.         For her part, Bell acknowledged she was

entering into the agreement freely and voluntarily and without

coercion.

            KLEIN:     Thank you. Now, you understand that
                       this is an agreement that both of
                       you must be bound by and it is going
                       to become an order of the Court,
                       correct.

            BELL:      Yes.

            KLEIN:     All right, and you certainly intend
                       to be bound by this agreement,
                       correct.

            BELL:      Yes, I intend - -

            KLEIN:     Okay.

            BELL:       - - everything I said here.

                       . . . .

            KLEIN:     As you sit here today are you under
                       the influence of any substance,
                       medication, that would impair your
                       ability    to   understand    these
                       proceedings?

            BELL:      No.

            KLEIN:     Okay.   And do you understand that
                       [the    judge]     is   making  no
                       determination    today   about the
                       fairness of this agreement or the
                       merits of this agreement, that all
                       she is doing today is taking
                       testimony      and     making    a

                                       3                           A-3523-14T3
                    determination that each of you have
                    entered    into     this    freely,
                    voluntarily and willingly, is that
                    correct?

          BELL:     That's correct.

          KLEIN:    Do you understand that?

          BELL:     Yes.

          KLEIN:    Okay.   And you are - - nobody's
                    forcing you or coercing you to enter
                    into this agreement, correct? You
                    had questions about it, we addressed
                    those questions, correct.

          BELL:     Yes.

          KLEIN:    Okay.

          BELL:     You addressed them.


The trial judge found the parties "entered into the agreement

voluntarily and intended to be fully bound by it."

     The settlement had been achieved two weeks earlier following

a two-day, non-binding arbitration before a retired judge, who was

well-versed in matrimonial law.     Klein had submitted a lengthy

memorandum to the arbitrator in advance that addressed alimony,

real estate, equitable distribution and counsel fees.

     The Final Judgment provided for permanent alimony of $800 per

week.   Bell's husband was required to secure the alimony by

maintaining life insurance with a face amount of $300,000 that

would be reduced by $50,000 every five years.   The Final Judgment

                                4                          A-3523-14T3
referenced two earlier agreements signed during the marriage.        One

agreement from 2000 was allegedly drafted by Klein.         The second

"Indemnification and Hold Harmless Agreement," drafted by another

lawyer not involved here, purportedly required Bell's husband to

be responsible for past due federal income taxes, and he allegedly

waived any rights to equitable distribution or possession of the

premises.2   The   Final    Judgment   provided   the   indemnification

agreements "shall be and are hereby declared unenforceable . . .

past, present or future."

     The Final Judgment addressed equitable distribution.            The

Florida home had been sold and a portion of the net proceeds after

payment of mortgages, taxes and commissions were placed in escrow.

The marital home was in foreclosure, having both a mortgage and

home equity line of credit.    Under the Final Judgment, Bell could

refinance the property or the property would be sold.         If sold,

paragraph five of the Final Judgment described various deductions

and credits from any resulting equity, the net balance of which

was to be paid by Bell to her husband.            "[U]npaid direct and

indirect support" of $17,500 was to be deducted from the net

equity.




2
  These agreements (the indemnification agreements) are not part
of the record on appeal.

                                  5                             A-3523-14T3
     The parties were "equally responsible" for federal income

taxes under the Final Judgment although Bell's husband agreed to

be solely responsible for unpaid New Jersey income taxes.        The

Final Judgment required each party to maintain life insurance for

their child's benefit.     Each party was responsible for their

attorney's fees.   The parties agreed the Final Judgment was "final

and binding," entered into "voluntarily" without "force, coercion

and/or duress," was a "compromise" of their claims, and was "fair,

adequate and satisfactory."

     SGR sued Bell in September 2007 for unpaid attorney's fees.

Bell filed a counterclaim against SGR and a third-party complaint

against Klein and P.C., alleging legal malpractice (the 2007

complaint).   The 2007 complaint alleged that Klein, P.C. and SGR

deviated from "customary standards and practices of lawyers" by

not acting in her best interests; by forcing her under duress to

sign the settlement agreement; by not conducting discovery prior

to settling the case; by not enforcing the earlier indemnification

agreements; by not enforcing the pendente lite support order and

by not using monies held in the attorney's escrow to pay her

delinquent mortgage and taxes, as Klein allegedly promised.

     In March 2010, Bell voluntarily dismissed the 2007 complaint

without prejudice.   This dismissal did not conform with Rule 4:37-

1(a).   Bell's counsel explained to the court that as a result of

                                 6                          A-3523-14T3
post-trial motions, specifically one decided on February 19, 2010,

which   allegedly   involved      a    negative    interpretation      of    the

settlement agreement, Bell could not "raise the additional claim

of negligence and damages as part of this action" because discovery

was closed and thus, needed to dismiss the legal malpractice

complaint   to   assert    such   claims.         Bell   then    accepted    the

defendants'   $30,000     Offer   of   Judgment,     which      dismissed   with

prejudice the attorney's fee portion of the case.               The malpractice

claim remained dismissed (voluntarily) without prejudice.

     Bell filed another legal malpractice complaint in May 2012

(the 2012 complaint).3     The 2012 complaint was similar to the 2007

action, naming Klein, his P.C. and SGR as defendants.                   In the

complaint, Bell alleged Klein failed to enforce the pendente lite

order for support; did not file motions to amend her visitation

rights; improperly distributed monies from the sale of the Florida

house to her husband; did not enforce the earlier indemnification

agreements; did not pay her mortgage arrears or property taxes as

agreed; did not conduct discovery about her husband's income; and

presented her with the settlement agreement just before going on

the record in court, without the ability to review it, and that


3
 In the interim, we decided a post-divorce judgment appeal, where
we rejected a request by Bell's ex-husband to reduce or terminate
alimony, but we remanded the case for a recalculation of attorney's
fees. Bell v. Bell, No. A-4003-10 (App. Div. June 1, 2012).

                                       7                                A-3523-14T3
it included terms with which she did not agree. The 2012 complaint

alleged the Final Judgment required her to pay 100% of the equity

from the marital home to her husband; 100% of the capital gains

tax on the Florida home; and part of the federal income tax

arrears.     It did not include a clause requiring her husband to pay

past   due   support   payments   or   to   pay   the   mortgage,   taxes   or

utilities on either home.         Bell objected to the alimony amount,

contending it was based on inaccurate income figures.               She also

complained about certain allegedly inappropriate comments Klein

made to her.      The 2012 complaint did not make any reference to

post-judgment motions.

       Defendants filed a motion to dismiss the 2012 complaint,

alleging that because the 2007 complaint had been withdrawn in

violation of Rule 4:37-1(a), Bell should not be able to relitigate

the same issues.       In April 2013, the motion judge denied the

motion, but ordered Bell to pay defendants' litigation costs

arising from the 2007 complaint in sixty days or the 2012 complaint

would be dismissed with prejudice.          Bell paid $11,283.20 and the

2012 complaint was reinstated in October 2013.

       Bell retained the same individual as an expert witness that

she utilized in connection with the 2007 complaint.             The October

23, 2014 report of Cary Cheifetz, Esq. (Cheifetz) identified six

different "deviations" from "accepted standards of practice" that

                                       8                             A-3523-14T3
constituted legal malpractice by defendants.          The first deviation

concerned the failure to incorporate into the settlement agreement

the indemnification agreements, which allocated tax liabilities

in Bell's favor.       Klein allegedly did not aggressively seek

enforcement of those agreements, which were not "mid-marriage"

agreements    according    to      Cheifetz,    but    enforceable       "tax

indemnification     agreements."      Klein    allegedly    deviated     from

accepted practice because there was no "downside exposure" to

trying to enforce the agreements, and Klein should have sought a

compromise or a ruling on their enforceability.            Cheifetz opined

that Bell's damages constituted one-half the equity in the marital

home and the income tax liabilities she had paid.

     The   second   deviation   concerned      alimony.     The   "material

deviation" was that Klein "used an insufficient income stream for

[husband] in calculating the alimony for his client."             He should

have retained a "forensic accountant and [conducted] discovery,"

which should have included inquiry into the family-run books and

records.   Cheifetz asserted that Klein "settled the case far below

his client's worst case scenario."       Cheifetz opined that Bell was

damaged through lost alimony of $35,950 per year.           Cheifetz also

took issue with the income that had been used for Bell in the

alimony calculation.



                                     9                               A-3523-14T3
     The third alleged deviation was Klein's failure to collect

the pendente lite arrears for the mortgages, taxes and capital

gains,     which    should   have   been       collected      at   the    time   of   the

settlement.

     The fourth alleged deviation involved the improper drafting

of   the    settlement       agreement,        which    required         "post-judgment

litigation     as    well    as   the    employment      of    a   certified      public

accountant" to implement the agreement.                 Cheifetz found paragraph

five's     formula,      which      he    asserted       spawned         post-judgment

litigation, to be "incomprehensible."                  Cheifetz alleged the lack

of clarity resulted in unspecified damages.

     The fifth deviation alleged that Klein had a conflict of

interest because of his purported involvement in drafting the 2000

indemnification agreement.          Cheifetz opined that had Klein pressed

for a trial, he could not have testified because of his conflict.

This gave the other side "an unfair negotiation advantage" that

damaged Bell.

     The      sixth     deviation        addressed       miscellaneous           issues.

Cheifetz alleged there was no need for Bell to have life insurance

for her daughter's benefit.              He asserted the $300,000 insurance

that her husband was required to purchase was not adequate to

secure the alimony and the $50,000 stepdown added to the problem.

Cheifetz alleged Klein deviated from the standard of care when he

                                          10                                     A-3523-14T3
failed to pay Bell's mortgage and taxes as promised.    Klein also

was alleged to be rude and disrespectful contrary to the Rules of

Professional Conduct.

     Cheifetz concluded that the "settlement agreement deviate[d]

materially from the reasonable expectations that a client would

expect to receive if they were represented by competent counsel."

He opined the settlement was, "as a whole," plaintiff's "worst

case scenario with no consideration for compromise."   The "alimony

issue" was settled "far below" the worst case.   Acceptance of the

settlement was "incompetent."     He opined that Klein committed

legal malpractice by advising his client to settle the case instead

of trying it where she would have received more in alimony and

equitable distribution.    In addition, Cheifetz concluded Bell

incurred costs arising post-judgment that she "would not have

incurred."4

     Defendants' summary judgment motion in October 2014 alleged

that the 2012 complaint was barred by the entire controversy

doctrine and constituted fraud upon the court, because the case

had been dismissed with prejudice in 2010, and Bell now was making

the same allegations.   Defendants alleged that Cheifetz's expert



4
  Defendants retained an expert in 2009, whose report is in the
record. We do not know if that report was updated for the 2012
litigation.

                                11                          A-3523-14T3
report offered only inadmissible net opinions.           Defendants alleged

Bell should be judicially estopped because she agreed to the

settlement and now was taking a contrary, inconsistent position;

that the claims against the P.C. were time-barred, having been

brought more than six years after the P.C. was closed; and that

the expert report was defective because it did not allege any

damages.

      The motion was       opposed by Bell, who alleged there were

disputed facts.     Bell relied on Cheifetz's report about deviations

involving   "the    improper     allocation    of   outstanding   income   tax

liabilities, equity in the former marital residence, the amount

of alimony recommended[,] . . . failure to collect pendente lite

arrears [and] numerous other issues."

      On November 21, 2014, the trial judge granted partial summary

judgment under the entire controversy doctrine and dismissed with

prejudice "all claims [existing] on or prior to February 26, 2007."

For claims after that, the court denied defendants' motion, but

invited additional briefing to address whether those claims should

be dismissed.      Both parties filed supplemental submissions.

      Bell filed a motion to reconsider the November 21, 2014 order

and   extend   discovery    to   serve    a   supplemental   expert   report.

Discovery was extended, which permitted the service of expert

reports.

                                     12                               A-3523-14T3
     On February 20, 2015, the trial judge granted Bell's motion

for reconsideration, explaining that Bell's claims arising before

February 2007 could go forward based upon the prior judge's ruling.

However, the judge then granted summary judgment to defendants,

finding Bell's claims were judicially estopped, as "[t]he only

evidence of any coercion is the plaintiff's own words, some two

years after the fact.   It is a bootstrap attempt to deny what she

said under oath."    The judge also found summary judgment was

appropriate because Cheifetz's opinion was a net opinion, as he

"ha[d] a personal opinion that he could have done better for

[plaintiff] if he were the attorney."

     Bell appealed the February 26, 2015 order that dismissed her

complaint.   Defendants have not filed a cross-appeal.    As such,

there is no appeal of the February 20, 2015 order that granted

reconsideration nor of the December 19, 2014 order that allowed

Bell to serve a supplemental report by Cheifetz.5

     On appeal, Bell contends summary judgment was erroneously

entered because there was a dispute of fact regarding her state

of mind when she was "forced, threatened and coerced" into settling

her matrimonial case, because Klein disputes "such threats and

allegations of duress."   Moreover, Bell contends the trial court


5
  A supplemental report was served which addressed the issue of
damages.

                                13                          A-3523-14T3
erred as a matter of law in finding her expert report constituted

a net opinion because the report was "replete with sound factual

data," was supported by "legal foundation and citations," and

explained the legal "deviations from the standard of care."            Bell

contends that post-judgment litigation regarding the equity from

the marital home provided an independent basis to continue this

malpractice   litigation,   despite   the   dismissal   of   the   earlier

litigation, because that issue arose after dismissal of the earlier

case.

                                II.

     We review a trial court's order granting or denying summary

judgment under the same standard employed by the trial court.

W.J.A. v. D.A., 210 N.J. 229, 237 (2012).      The question is whether

the evidence, when viewed in a light most favorable to the non-

moving party, raises genuinely disputed issues of fact sufficient

to warrant resolution by the trier of fact, or whether the evidence

is so one-sided that one party must prevail as a matter of law.

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

Where there are claims of legal malpractice, "summary disposition

is appropriate only when there is no genuine dispute of material

fact."   Ziegelheim v. Apollo, 128 N.J. 250, 261 (1992) (citing

Judson v. Peoples Bank & Tr. Co., 17 N.J. 67, 74 (1954)).



                                 14                                A-3523-14T3
     The trial judge dismissed the malpractice complaint on two

grounds, namely that Bell was judicially estopped from raising the

claims, and that her expert's report constituted a net opinion.

We agree Bell is judicially estopped from raising certain claims,

but not others.        We do not agree that Bell's expert offered net

opinions on the remaining claims.

                                        A.

     "Public     policy      favors     the     settlement           of   disputes."

Willingboro Mall, Ltd. v. 240/242 Franklin Ave. L.L.C., 215 N.J.

242, 253 (2013).       See also Gere v. Louis, 209 N.J. 486, 500 (2012)

(noting   "New   Jersey's     strong       public    policy     in    favor    of   the

settlement of litigation").        We also acknowledge a "'strong public

policy    favoring     stability      of     arrangements'       in       matrimonial

matters."      Quinn    v.   Quinn,    225    N.J.   34,   44    (2016)       (quoting

Konzelman v. Konzelman, 158 N.J. 185, 193 (1999)).

     That said, "lawyers owe a duty to their clients to provide

their services with reasonable knowledge, skill, and diligence.

Ziegelheim, supra, 128 N.J. at 260.            Necessary steps in the proper

handling of the case "will include, among other things, a careful

investigation of the facts of the matter, the formulation of a

legal    strategy,     the   filing    of     appropriate       papers,       and   the

maintenance of communication with the client." Id. at 261. "[T]he

Court in Ziegelheim concluded that '[t]he fact that a party

                                       15                                      A-3523-14T3
received a settlement that was "fair and equitable" does not mean

necessarily that the party's attorney was competent or that the

party would not have received a more favorable settlement had the

party's incompetent attorney been competent.'"                Guido v. Duane

Morris, L.L.P., 202 N.J. 79, 93 (2010) (alteration in original)

(citations omitted).       A "lawyer is obligated to give the client

reasonable     advice."       Ziegelheim,     supra,    128      N.J.    at    261.

"[A]ttorneys who pursue reasonable strategies . . . and who render

reasonable advice to their clients cannot be held liable for the

failure of their strategies or for any unprofitable outcomes

. . . ."   Id. at 267.

     "[T]he existence of a prior settlement is not a bar to the

prosecution    of   a   legal   malpractice    claim     arising        from   such

settlement."    Guido, supra, 202 N.J. at 94.          A narrow equity based

exception to this exists "to prevent injustice by not permitting

a party to repudiate a course of action on which another party has

relied to his detriment."       Ibid. (quoting Knorr v. Smeal, 178 N.J.

169, 178 (2003)) (other citation omitted).           The Court applied this

exception in Puder v. Buechel, 183 N.J. 428 (2005), where the

client's     malpractice   claim    was     barred     because     the    "second

settlement had the effect of placing [the client] in the situation

she contended she should have occupied at the outset."                         Gere,

supra, 209 N.J.     at 504.     Actions by counsel after settlement may

                                     16                                    A-3523-14T3
also    form    the   basis    for     a    legal   malpractice      action.       Ibid.

(finding that the malpractice claim was not barred where claims

"revolved instead around" attorneys action after the settlement

agreement was executed and the agreement reserved the ability to

sue former attorney).

       Here, the trial judge erred in concluding that all of Bell's

claims of legal malpractice were judicially estopped.                        "Judicial

estoppel is an equitable doctrine precluding a party from asserting

a position in a case that contradicts or is inconsistent with a

position previously asserted by the party in the case or a related

legal    proceeding."          Tamburelli         Props.     Ass'n   v.   Borough       of

Cresskill, 308 N.J. Super. 326, 335 (App. Div. 1998). The doctrine

is "meant to protect the integrity of the judicial system, designed

to    prevent    litigants      from       'playing   fast    and    loose   with     the

courts.'"       Ibid. (quoting Scarano v. Cent. R.R. Co., 203 F.2d 510,

513 (3d Cir. 1953)).

       We have applied the doctrine of judicial estoppel in upholding

the    dismissal      of   a   legal       malpractice     action    where   a    client

voluntarily agreed to a settlement of the record, and later alleged

she was forced to accept this settlement.                    See Newell v. Hudson,

376 N.J. Super. 29, 46-47 (App. Div. 2005) (although agreeing with

the settlement on the record, the client later asserted she was

forced to agree to this to obtain a divorce).                   In Newell, we said

                                             17                                  A-3523-14T3
that   such   "self-serving      behavior     is   precisely     the    type    of

inconsistent    judicial    position-taking         that   the    doctrine      of

judicial estoppel is designed to prevent."            Id. at 47.

        Here, the trial court was correct to judicially estop Bell's

malpractice claim premised on duress.              Bell now alleges she was

coerced into the settlement, yet specifically told the court when

the settlement was placed on the record that she was not coerced.

The settlement document itself stated that it was the final

agreement entered into voluntarily.           She has offered no proof of

coercion.     Her self-serving statements alone are insufficient to

create a genuine issue of material fact to survive a summary

judgment motion.    See generally Heyert v. Taddese, 431 N.J. Super.

388 (App. Div. 2013).

       Similarly,   we   agree   with   the   trial    judge     that   judicial

estoppel applies to Bell's claim of legal malpractice regarding

the incomes used to determine alimony and the alleged lack of

discovery regarding that issue.         The emails included in the record

show that Bell was well aware her husband's income was not fully

known prior to the arbitration.         The issue was raised by Klein in

the arbitration memorandum presented to the arbitrator.                    Klein

provided Bell with the names of two experts, who could perform a

forensic accounting, but warned her of the significant costs that

such an analysis would entail. Similar to the plaintiff in Newell,

                                    18                                   A-3523-14T3
who was aware of a lack of financial information, Bell agreed to

the settlement acknowledging that it was fair.   Having settled the

case with knowledge of the uncertainty about her husband's income,

Bell should be estopped from asserting a different position now.

     There was no basis, however, to conclude that Bell's legal

malpractice claims based on drafting errors in the settlement

agreement itself are precluded by judicial estoppel. The agreement

appears to require that 100% of the net equity from the marital

home was to be paid to her husband, but the arbitrator's notes

reflect the net equity should have been divided between the

parties.   The agreement seemed to reimburse only a portion of the

pendente lite arrears although the arbitrator's notes tallied

those pendente lite arrears at more than double.    Bell could not

know when she testified in support of the settlement what problems

might arise in the implementation of the settlement based on

alleged drafting errors.   We are constrained to conclude the judge

erred by preventing Bell from raising the alleged drafting errors

in the settlement agreement as deviations from the standard of

care.

     We cannot agree that the other alleged deviations should be

judicially estopped by Bell's agreement to the settlement.       The

record is simply inadequate for us to determine what advice was

or was not given to Bell about the indemnification agreements, the

                                19                          A-3523-14T3
life insurance, the alleged conflict of interest, or the alleged

agreement to pay the mortgage and taxes.           Therefore, we reverse

in part the trial court's order that granted summary judgment and

dismissed Bell's complaint in its entirety, and remand for further

proceedings consistent with this opinion.

                                B.

     We agree with Bell that the trial judge erred in determining

Cheifetz's   report   constituted    a   net   opinion.   We    review   that

determination under an abuse of discretion standard. Riley v.

Keenan, 406 N.J. Super. 281, 295 (App. Div.), certif. denied, 200

N.J. 207 (2009).

     A trial court must decide "whether [an] expert's opinion is

based on facts and data."    Rosenberg v. Tavorath, 352 N.J. Super.

385, 401 (App. Div. 2002) (citations omitted).                 "N.J.R.E. 703

requires that an expert's opinion be based on facts, data, or

another expert's opinion, either perceived by or made known to the

expert, at or before trial."        Ibid.      An expert must be able to

point to generally accepted objective standards or practices, not

merely standards personal to them.        Koruba v. A. Honda Motor Co.,

396 N.J. Super. 517, 526 (App. Div. 2007), certif. denied, 194

N.J. 272 (2008). "Under the 'net opinion' rule, an opinion lacking

in such foundation and consisting of bare conclusions unsupported



                                    20                               A-3523-14T3
by factual evidence is inadmissible."                    Rosenberg, supra, 352 N.J.

at 401 (citations omitted).

       Cheifetz opined, based upon case authority, that accepted

standards     required     Klein          to        recognize    the    indemnification

agreements were enforceable.6              Klein took the same position in the

arbitration memorandum.              Having retreated from that position,

Cheifetz opined the settlement agreement was below what reasonably

could have been expected.            Cheifetz quantified the alleged damages

attributable to this alleged deviation.                    We cannot say, therefore,

that   the   opinion    was     a    mere       conclusion      based     on   a   personal

standard.     It provided the "why and wherefore" for the conclusion.

See State v. One Marlin Rifle, 319 N.J. Super. 359, 370 (App. Div.

1999) ("[T]he net opinion rule requires an expert witness to give

the why and wherefore of his expert opinion, not just a mere

conclusion.").

       On the alleged drafting errors, the standard as alleged by

Cheifetz     was   to   draft       the   document        to    reflect    the     parties'

agreement.     He alleges the document varied from the agreement,

causing Bell's equitable distribution to be below what could have

been expected and resulting in litigation.                      This alleged deviation




6
  We limit our discussion to the issues that survived judicial
estoppel.

                                               21                                   A-3523-14T3
was not based on Cheifetz's personal opinion, but again his report

provided the foundation for his conclusions.

     With respect to the amount of life insurance that Bell's

husband was required to maintain, Cheifetz explained that it would

not be adequate to secure the alimony. He supported his conclusion

with facts, not personal opinion.          He explained why Bell should

not be required to obtain life insurance because there was no

indication the child would be without support in the event of

Bell's passing.        Therefore, we do not agree with the trial judge

that Cheifetz's report constituted impermissible net opinions.7

     Affirmed     in    part;   reversed   in   part   and   remanded   for

proceedings consistent with this opinion.              We do not retain

jurisdiction.




7
  Bell's reply brief did not contest defendants' claim that Bell
could not proceed against P.C. because the statute of limitations
had run. "An issue not briefed is deemed waived." W.H. Indus.,
Inc. v. Fundicao Balancins, Ltda, 397 N.J. Super. 455, 459 (App.
Div. 2008) (citation omitted). By not opposing the defense, Bell
conceded it.

                                    22                             A-3523-14T3